﻿
It gives me particular pleasure to welcome the election of Mr. Dante Caputo to preside over this forty-third session. I sincerely congratulate him and wish him every success. His Qualities as a seasoned diplomat guarantee that our work will proceed smoothly. I also congratulate the other officers of the General Assembly and assure them, as well as the President, of my delegation's active support.
I should also like to express our satisfaction with the excellent work accomplished at the forty-second session under the presidency of Mr. Peter Florin.
I wish to pay a special tribute to our Secretary-General, both for his tireless devotion to promoting international co-operation and for his perseverance in the search for peace. We are all familiar with the personal part he played in the resolution of certain conflicts. I wish to express renewed appreciation of his exemplary faith in our Organization and of his courageous efforts to preserve its prestige and credibility, despite financial difficulties.
I have been instructed by our Head of State, Comrade Blase Compaoré, to deliver to the Assembly on his behalf a message of friendship and peace from the Popular Front Government and the people of Burkina Faso. 
It will be recalled that last year, during the forty-second session, the people of Burkina Faso were having to deal with one of the most serious crises in their history. We are a peaceful people; the world was not used to seeing bloodshed in our country, therefore the confusion felt by some people was understandable. What we did not understand, and are not prepared to accept, was that, because of the charisma of a man who knew how to look after his image, the regime that replaced his and the whole people were condemned in certain circles.
Burkina Faso has made great strides since during the past year; it has staunched its wounds and embarked resolutely, with the Popular Front, on the road to recovery.
On 15 October 1987 an era ended, an era of repeated deviations from our revolution. We had to restore the socio-political and economic balance nationally and re-establish a basis for co-operation at the international level. It was essential that our people, who had made great sacrifices in supporting our revolutionary construction, should be able to achieve their legitimate aspirations without being submitted to the terror of a police regime or the economic reverses that would inevitably result from the autocratic system imposed upon them. It was high time our neighbours were reassured and our partners' fears allayed. To our neighbours above all, we had to give proof of our desire to practise with them the virtues of good neighbourliness and non-interference. Here I should like to say that we succeeded better than we had hoped in restoring confidence and the basis for subregional co-operation so necessary for our fragile and vulnerable economies.
Although I have stated this in other international bodies, I should like to restate here the desire of the Burkina Faso Government to live in peace with its neighbours and with all peoples of the world, to seek with them solutions to the innumerable scourges which overwhelm the international community and to build a world of justice and progress.
I should like to repeat our devotion to the principles and ideals of the Organization of African Unity (OAU), the Movement of Non-Aligned Countries, and the United Nations.
Armed with this determination we shall participate in this general debate.
The excellent report of the Secretary-General on the work of the Organization gives a striking picture of our world in flux.
It is also a stark reminder of our responsibilities to future generations that we are in the last stretch of the twentieth century, which has been so eventful.
At this moment of truth there have been few successes. This is true in particular of the decades proclaimed by this Assembly, whether of disarmament or development.
With regard to development the third world countries have paid and continue to pay a steep price for the structural crisis of the world economy. Our countries have impotently witnessed an increasing deterioration year after year in their terms of trade with the rich countries. It is regrettable that speculation has further distorted the normal conditions of international trade which were at the outset certainly not satisfactory for any one. It is indeed difficult otherwise to explain the fact that the developed countries have succeeded in exercising their systematic control over the commodity markets. Neither the old capitalist law of supply and demand nor the accords of guarantee in the case of specific commodities ate any longer reliable mechanisms. The only thing that now counts is the will of the cartel which has been established for a particular commodity or group of producers, and always pressure is exercised to lower prices. 
One year after the seventh session of the United Nations Conference on Trade and Development (UNCTAD) and despite the entry into force of the Commodities Funds there is little chance that the rules of the game will change so that the countries which produce these raw materials can derive income to finance their development projects. Far from it. They are trapped in machinery that will inevitably lead them to borrow more to make up for lost export earnings, to invest not in efforts at development but in efforts for sheer survival. 
Therefore the North-South dialogue which was so encouraging has become a well-oiled machine designed to drain economic flows and cause a reverse transfer of resources. Thus debt has become for all developing countries a nightmare, and its solution, the squaring of the circle - doubtless - а monstrous concept which neither the debtors nor their creditors want to tackle head on, still less together. Each side simply sizes up the situation and proposes solutions that are more or less realistic, more or less radical, all under the paternalistic eye of the International Monetary Fund (IMF).
Africa has an opportunity to speak with a single voice because States composing it have collectively confronted the monster. I refer here to the extraordinary summit conference of the OAU on African debt held last November. Rut it is clear that the debt problem cannot be taken out of context. It should be considered from the standpoint of international economic relations. Together with Africa, we roust tackle the Question whether the developed countries want to have economic partners worthy of the name or simply zones of influence. I leave the question open.
In order to resolve the crisis, Africa has, in its Priority Programme, chosen discipline with sacrifice. The international community has responded by adopting the United Nations Programme of Action for African Economic Recovery and Development. This Programme of Action, which is now at mid-point, and whose review has now been going on for a few weeks, is one of our major concerns. I wish to „ salute the meritorious efforts of the Secretary-General to ensure implementation of this plan by agencies of the United Nations system.
But it is no secret that implementation of the programme has fallen short of expectations and that everywhere Africa has been disappointed in its hopes and in its desire for co-operation.  The debates that took place in this forum a few days ago enabled us to take stock of what has been done and to comprehend what remains to be done. As long as some of our partners, States and international organizations alike, do not admit that the pressure exercised on our economies and societies by structural adjustment efforts may certainly have beneficial effects, but equally disastrous consequences, we will not transcend the bottle-necks and the present lack of understanding.
We hope that the international community will take a salutary initiative so that by 199U the Programme of Action and the Priority Programme can be implemented in full. The survival of an entire continent is at stake and at the end of this twentieth century hunger, endemic diseases and despair are the daily lot of its peoples. Africa needs, for its survival, assistance in its efforts to rehabilitate its environment sorely tested by drought and other natural disasters. Right now I refer to locust invasions which could, in particular in the Sahel region, wipe out the efforts of almost 15 years at reforestation and soil rehabilitation.
No individual country, nor region acting in isolation can stop desertification or the invasion of locusts. Looking at Burkina Paso, although having a national environment safeguards programme, it has, with its partners in the Permanent Inter-State Committee to Combat Drought in the Sahel and other organizations in the subregion and with the assistance of the international community, been carrying out action on the basis of solidarity of an integrated kind. Here the United Nations Sahel Office has an irreplaceable role to play.
Our world may live to see the day when people with an acute awareness of the problems facing mankind and the intellectual and technological means to analyse them can resolve them. Safeguarding the environment is one of these problems. The outstanding work done by the Brundtland Commission two years ago, but whose conclusions are still valid, is one such analysis. Unfortunately, when we talk about mobilizing ourselves and fighting these scourges, even for our survival, our world seems to be impotent. We can only hope that humanity will soon find the collective means to confront adversity and mend its ways.
At this stage, I should like to voice the indignation of my country at the scorn shown by industrial societies for the lives of our peoples by transforming Africa into a cheap dumping ground for their refuse, whether radioactive or not, but certainly harmful. We appeal to the conscience of the rich States to consider with us those practices as being crimes bearing the seed of long-term genocide.
Already, uncontrolled nuclear tests have disrupted our ecosystems, attacked the ozone layer that protects our earth. Right now terrible and unnecessary numbers of weapons continue to be buried under innocent feet, transported by air and sea, ready to take off into outer space. The children of the twentieth century and the people of the twenty-first are condemned to experience the nightmares of the apocalypse unless the big Powers bring this to the inevitable end for which we have been waiting since Hiroshima.
The developments in the negotiations between the two super-Powers and the limited agreements they have reached are promising. Nevertheless, these negotiations must be pursued further and in other directions. At this stage and in this context we cannot but regret that the hopes of the international community were dashed-by the failure of the fifteenth special session of the General Assembly, the third such session devoted to disarmament.
Burkina Faso, for its part, will welcome every bilateral or multilateral effort to bring about disarmament. It is high time that our intellectual and material resources were used in a way more in keeping with the aspirations of the people of our time for development, greater well-being and a better quality of life.
Just as we welcomed the progress made in detente, so also we welcomed with relief the announcement of the signature of the Geneva Accords on Afghanistan, the cease-fire between Iran and Iraq and the promise of a solution to the Kampuchean and southern African problems.
I	.
We reiterate our appeal to our friends in Afghanistan for national reconciliation, which is a prerequisite for any consistent effort at reconstruction. The welcome development regarding the Iran-Iraq conflict is a tribute to the two belligerents, which have spared the world the holocaust to which the greater involvement of the foreign Powers in the Gulf region would inevitably have led. We hope that the cease-fire clauses will be respected and that negotiations on pending issues will be concluded, so that lasting peace may be established. 
As an active member of the Organization of the Islamic Conference, we exhort the two brother States, Iraq and Iran, to strive without delay at a complete reconciliation.
We have been following with great interest negotiations at all levels aimed at putting an end, after more than a decade to the tragedy of Kampuchea. We hope that the Cambodian people will soon be reconciled and will rebuild their beautiful country amid the friendly interest of their neighbours and with the assistance of the international community as a whole.
For us, the situation in southern Africa arouses mixed feelings. Of course, we are pleased that quadripartite talks between Angola, Cuba, South Africa and the United States have taken place in the last few months without any major break. Similarly, we welcome the results that the protagonists have reached, because we are aware of the determination of our Angolan brothers to safeguard African interests in the region, in particular those of Namibia.
If we have mixed feelings, it is because we are thinking about the road that remains to be travelled to arrive at a final solution to the problem. South Africa, which seems to be responding to pressure by the international community to begin to accept Security Council resolution 435 (1978), on the independence of Namibia, continues to burn schools in that Territory, persists in its refusal to recognize the South West African People's Organization (SWAPO), the authentic representative of the Namibian people, and practice the terrorism of apartheid against the people of South Africa.
I have been to southern Africa. A few months ago I had an opportunity to visit some of the front-line States. Already there, at the gates of the South African hell, one could not help doubting that the accursed regime of apartheid could ever reform itself - if, indeed, one was not certain that it could not. Only the determination, courage and unselfishness of the front-line States and the faith of the South African people in their future and the inevitable victory of their struggle strengthened my feeling that all was not lost.
All is not lost if Pretoria's friends finally make possible the realization of the unanimous aspiration of the peoples that make up this Organization. Only those countries hold the key to the problem, which is to decide to impose on racist South Africa mandatory sanctions under Chapter VII of the Charter. This would do them honour and allay doubts about violation of the cardinal principles of our Organization by the nations that are responsible for peace and security in the world and that defend human rights.
The General Assembly has decided that apartheid is a crime against humanity. It must be dealt with as such. Apart from apartheid, the Palestinian tragedy is the major political question concerning the solution of which our Organization has already disappointed two generations of people.
The successive wars in the Middle East since the State of Israel was established, the gradual disintegration of Lebanon, and in particular the plunder of the Palestinian people and its reduction to statelessness, are a black mark against the United Nations.
We therefore welcome, as the last chance for the United Nations to play a decisive role in the settlement of this problem, the idea, which is gaining ground, regarding the convening, under United Nations auspices, of an international conference on the Middle East. The success of that Conference can be guaranteed only if the Palestine Liberation Organization (PLO), the sole representative of the Palestinian people, is admitted as a fully-fledged participant on the same footing as Israel. I cannot conclude without mentioning the concern that my country, as a member of the Non-Aligned movement, feels about the problem of the reconciliation of the two communities in Cyprus, the independent and peaceful reunification of the Korean peninsula, and the process of peace and integration in Central America.
All the peoples concerned wish to live free of foreign interference and hegemonistic designs; some to forge a national identity, others to forge a regional entity. The fulfilment of these noble aspirations can only benefit our Organization and the international community.
I think it is right to say that the international situation, despite the persistence of the economic crisis, seems better this year than it was at the same time last year. There has been a relaxation of the most acute tensions and nations are engaging resolutely in the search for peace and the building of a better future.
On the strength of this, I venture to hope that at the forty-fourth session of the General Assembly the last guns will have been silenced on the last battlefields of the world, the Palestinians will be back in their land building a future together with the Israelis, the state of emergency will have been lifted in South Africa, Nelson Mandela will have been released from the apartheid gaol and, finally, Namibia will occupy in this Hall, somewhere between Mozambique and Nepal, the place that has been its by right for so long, and for which it has waited far too long.
